Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 9/28/2021, the Applicant has filed a response on 12/23/2021 amending claims 5-7. No claim has been added or cancelled. Claims 1-7 are pending in this application.

Previous rejections under 35 U.S.C. 112(b) have been withdrawn in view of Applicant’s amendments filed on 12/23/2021.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the plurality of signals being generated such that there are at least two different signals present on each of a plurality of first conductors” and “identifying a signal based on a determination that the signals present on the at least one of the plurality of second conductors corresponds to the plurality of the signals generated on at least one of the plurality of first conductors” in claims 1 and 5, must be shown or the feature(s) canceled from the claim(s).  The drawings do not show such two different signals. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Warning

Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The same applies to claim 7, with respect to claim 3.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 2011/0241651).

Regarding claim 1, Oda discloses a method for reducing the effect of noise in a device having first and second conductors (see Abstract; Figs. 1-6C, 9 and 11-12), wherein the device senses events through processing signals present on the second conductors (see receiving conductors 12 in Fig. 1; “the reception part 30 receives signals from the receiving conductors 12 (step S3)”, which are processed to determine touch position as shown in s3-s6 in Fig. 9; para[0080]; para[0099]-para[0102]; para[0140]-para[0142]), comprising:
selecting a frequency space in which to generate a plurality of signals for use in a sensor (see Figs. 1, 9 and 11-12; S1 in Fig. 9 and S22-S24 in Fig. 12;  para[0139]; para[0150]-para[0151]; para[0156]-para[0159]);
generating a plurality of signals for use in the sensor in the frequency space, each of the plurality of signals being generated such that there are at least two different see Figs. 1 and 11-12; para[0075]; para[0150]-para[0155]; para[0158]-para[0160]; “In FIG. 11, the multi-frequency signal supply circuit 211 [(21 in Fig. 1)] simultaneously supplies signals of plural frequencies to the respective transmitting conductors 14 making up the sensor part 10”);
sensing presence and level of the plurality signals on at least one of a plurality of second conductors (see Figs. 1, 6A-6C and 9; para[0140]-para[0142]; para[0150]; “the reception part 30 receives signals from the receiving conductors 12 (step S3)”; “for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level”); and
identifying a signal based on a determination that the signals present on the at least one of the plurality of second conductors corresponds to the plurality of the signals generated on at least one of the plurality of first conductors (see Figs. 1, 6A-6C, 9 and 11-12; para[0141]-para[0142]; para[0150]-para[0151]; para[0160]; “Specifically, for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level of the signal having the same frequency as that supplied to the transmitting conductor 14”, which when using the multi-frequency signal supply circuit 211 in FIG. 11 with frequencies as determined by the process in Fig. 12, would ).

Regarding claim 2, Oda discloses all the claim limitations as applied above (see claim 1). In addition, Oda discloses the determination comprises a determination that a majority of signals present on the at least one of the plurality of second conductors corresponds to the plurality of the signals generated on at least one of the plurality of first conductors (see Figs. 1, 6A-6C, 9 and 11-12; para[0141]-para[0142]; para[0150]-para[0151]; para[0160]; “Specifically, for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level of the signal having the same frequency as that supplied to the transmitting conductor 14”, which when using the multi-frequency signal supply circuit 211 in FIG. 11 with frequencies as determined by the process in Fig. 12, would correspond to signals of plural frequencies supplied to respective transmitting conductors 14; by executing the process corresponding to Figs. 11-12 to supply multi-frequency signals to transmitting conductors 14, “when the noise detection operation is carried out, if a signal equal to or larger than the threshold is detected in the respective allocated frequencies, processing of switching the allocated frequency to the other frequency is executed”; “Thereby, the influence of the noise is suppressed and the signals of the respective frequencies making up the received signals are favorably detected”, and consequently, by suppressing ).

Regarding claim 3, Oda discloses all the claim limitations as applied above (see claim 1). In addition, Oda discloses the determination comprises a determination that all of the signals present on the at least one of the plurality of second conductors correspond to the plurality of the signals generated on at least one of the plurality of first conductors (see Figs. 1, 6A-6C, 9 and 11-12; para[0141]-para[0142]; para[0150]-para[0151]; para[0160]; “Specifically, for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level of the signal having the same frequency as that supplied to the transmitting conductor 14”, which when using the multi-frequency signal supply circuit 211 in FIG. 11 with frequencies as determined by the process in Fig. 12, would correspond to signals of plural frequencies supplied to respective transmitting conductors 14; by executing the process corresponding to Figs. 11-12 to supply multi-frequency signals to transmitting conductors 14, “when the noise detection operation is carried out, if a signal equal to or larger than the threshold is detected in the respective allocated frequencies, processing of switching the allocated frequency to the other frequency is executed”; “Thereby, ).

Regarding claim 4, Oda discloses a method for reducing the effect of noise in a device having first conductors and second conductor (see Figs. 15 and 2-10; see e.g. first conductors taken as comprising conductors 12 and 14 in a block of conductors in Fig. 15, and second conductors taken as comprising conductors 12 and 14 in other block of conductors in Fig. 15), wherein the device senses events through processing signals present on the first conductors and the second conductors (see the receiving conductors 12 in the different blocks in Fig. 15 for sensing touch signals; “the reception part 30 receives signals from the receiving conductors 12 (step S3)”, which are processed to determine touch position as shown in s3-s6 in Fig. 9; “Each block is composed of a predetermined number of receiving conductors 12, and signals from the receiving conductors 12 of the respective blocks are connected to the amplification circuit 32 via the receiving conductor selection circuit 31”; para[0080]; para[0099]-para[0102]; para[0140]-para[0142]; para[0169]-para[0173]), comprising:
see Figs. 15 and 7-10; S1 in Fig. 9 and S12-S14 in Fig. 10; para[0126]; para[0139]; para[0143]-para[0147]; para[0169]-para[0172]);
generating the plurality of signals for use in the frequency space, each of the plurality of signals being generated on separate ones of the first conductors and the second conductors (see Figs. 15 and 7-10; para[0085]-para[0086]; para[0126]-para[0127]; para[0143]-para[0147]; para[0169]-para[0172]; “For example, in the case of employing a configuration in which signals of 16 kinds of frequencies are simultaneously supplied to the transmitting conductors, generation of signals of 32 kinds of frequencies, which is twice 16, is allowed and 16 pairs of frequency combinations are prepared”; “The transmitting conductor selection circuit 22 provided in the transmission part 20 segments the transmitting conductor group 13 into a predetermined number of blocks, and sequentially selects the respective blocks to simultaneously supply signals of the respective frequencies generated by the multi-frequency signal supply circuit to the transmitting conductors 14 making up each of the blocks”; e.g. “The transmitting conductor selection circuit 22 segments 64 transmitting conductors 14 into four blocks, where one block is composed of 16 transmitting conductors 14, and sequentially switches the respective blocks to simultaneously supply the signals of 16 kinds of frequencies to 16 transmitting conductors 14 making up each of the blocks”);
see Fig. 15 and 9; para[0140]-para[0142]; para[0173]; “the reception part 30 receives signals from the receiving conductors 12 (step S3)”; “for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level”; “The receiving conductor selection circuit 31 is provided also in the reception part 30 and segments the receiving conductors 12 into plural blocks based on a control signal from the control circuit 40 similarly to the function of the transmitting conductor selection circuit 22”; “Each block is composed of a predetermined number of receiving conductors 12, and signals from the receiving conductors 12 of the respective blocks are connected to the amplification circuit 32 via the receiving conductor selection circuit 31”; “the receiving conductor selection circuit 31 segments 128 receiving conductors 12 into eight blocks, where one block is composed of 16 receiving conductors 12, and simultaneously connects 16 receiving conductors 12 to the amplification circuit 32, while sequentially switching (changing-over) the respective blocks”; thus, presence and level of the plurality of signals on the receiving conductors 12 of the different blocks is sensed, as claimed); and
identifying a touch signal when a signal present on the at least one of the second conductors corresponds to at least one of the plurality of signals generated on the first conductors and a signal present on the at least one of the first conductors see Figs. 15, 7 and 9-10; para[0102]; para[0141]-para[0142]; para[0169]-para[0173]; “Specifically, for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level of the signal having the same frequency as that supplied to the transmitting conductor 14”; “Such frequency analysis is carried out for… receiving conductors to thereby identify at least one cross-point [X.sub.m, Y.sub.n] touched by the indicator 19, and the analysis result (analysis value) is output to the indicator position detecting circuit 35 to thereby create a bitmap data corresponding to the touch by the indicator 19”; since in Fig. 15 “The transmitting conductor selection circuit 22 provided in the transmission part 20 segments the transmitting conductor group 13 into a predetermined number of blocks, and sequentially selects the respective blocks to simultaneously supply signals of the respective frequencies generated by the multi-frequency signal supply circuit to the transmitting conductors 14 making up each of the blocks”, and since in the reception part 30 “Each block is composed of a predetermined number of receiving conductors 12”, and “the respective blocks are sequentially switched”, thus, it is clear that, e.g., a touch signal on the right bottom block (comprising the claimed second conductors) of sensor part 10 is identified when a signal present on at least one receiving conductor 12 of this block corresponds ).

Regarding claim 5, Oda discloses a method for reducing the effect of noise in a device having first and second conductors (see Abstract; Figs. 1-6C, 9 and 11-12), wherein the device senses events through processing signals present on the second conductors (see receiving conductors 12 in Fig. 1; “the reception part 30 receives signals from the receiving conductors 12 (step S3)”, which are processed to determine touch position as shown in s3-s6 in Fig. 9; para[0080]; para[0099]-para[0102]; para[0140]-para[0142]), comprising:
selecting a frequency space in which to generate a plurality of signals for use in a sensor (see Figs. 1, 9 and 11-12; S1 in Fig. 9 and S22-S24 in Fig. 12;  para[0139]; para[0150]-para[0151]; para[0156]-para[0159]);
generating a plurality of signals for use in the sensor in the frequency space, each of the plurality of signals being generated such that there are at least two different plurality of first conductors (see Figs. 1 and 11-12; para[0075]; para[0150]-para[0155]; para[0158]-para[0160]; “In FIG. 11, the multi-frequency signal supply circuit 211 [(21 in Fig. 1)] simultaneously supplies signals of plural frequencies to the respective transmitting conductors 14 making up the sensor part 10”);
sensing presence and level of the plurality signals on at least one of a plurality of second conductors (see Figs. 1, 6A-6C and 9; para[0140]-para[0142]; para[0150]; “the reception part 30 receives signals from the receiving conductors 12 (step S3)”; “for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level”); and
identifying a signal based on a determination that the signals present on the at least one of the plurality of second conductors corresponds to the plurality of the signals generated on at least one of the plurality of first conductors (see Figs. 1, 6A-6C, 9 and 11-12; para[0141]-para[0142]; para[0150]-para[0151]; para[0160]; “Specifically, for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level of the signal having the same frequency as that supplied to the transmitting conductor 14”, which when using the multi-frequency signal supply circuit 211 in FIG. 11 with frequencies as determined by the process in Fig. 12, would ).

Regarding claim 6, Oda discloses all the claim limitations as applied above (see claim 5). In addition, Oda discloses the determination comprises a determination that a majority of signals present on the at least one of the plurality of second conductors corresponds to the plurality of the signals generated on the plurality of first conductors (see Figs. 1, 6A-6C, 9 and 11-12; para[0141]-para[0142]; para[0150]-para[0151]; para[0160]; “Specifically, for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level of the signal having the same frequency as that supplied to the transmitting conductor 14”, which when using the multi-frequency signal supply circuit 211 in FIG. 11 with frequencies as determined by the process in Fig. 12, would correspond to signals of plural frequencies supplied to respective transmitting conductors 14; by executing the process corresponding to Figs. 11-12 to supply multi-frequency signals to transmitting conductors 14, “when the noise detection operation is carried out, if a signal equal to or larger than the threshold is detected in the respective allocated frequencies, processing of switching the allocated frequency to the other frequency is executed”; “Thereby, the influence of the noise is suppressed and the signals of the respective frequencies making up the received signals are favorably detected”, and consequently, by suppressing the noise, ).

Regarding claim 7, Oda discloses all the claim limitations as applied above (see claim 5). In addition, Oda discloses the determination comprises a determination that all of the signals present on the at least one of the plurality of second conductors correspond to the plurality of the signals generated on the at least one of the plurality of first conductors (see Figs. 1, 6A-6C, 9 and 11-12; para[0141]-para[0142]; para[0150]-para[0151]; para[0160]; “Specifically, for the signal received by the receiving conductor 12, the frequency analyzing circuit 34 detects the signal level of the signal having the same frequency as that supplied to the transmitting conductor 14”, which when using the multi-frequency signal supply circuit 211 in FIG. 11 with frequencies as determined by the process in Fig. 12, would correspond to signals of plural frequencies supplied to respective transmitting conductors 14; by executing the process corresponding to Figs. 11-12 to supply multi-frequency signals to transmitting conductors 14, “when the noise detection operation is carried out, if a signal equal to or larger than the threshold is detected in the respective allocated frequencies, processing of switching the allocated frequency to the other frequency is executed”; “Thereby, the influence of the noise is suppressed and the signals of the ).

Response to Arguments

Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.

Regarding the Drawings objections, Applicant argues on page 5 of the Remarks that “Figs. 7 and 8 show instances where two signals will be present on a conductor when transmitted at the same time (and at least paragraphs [0131] and [0146] describes this scenario)”. The Examiner respectfully disagrees, since such instances are not shown in the drawings. Based on this, the Drawings objections are maintained, as shown above.

Regarding claims 1 and 5, the Applicant argues on page of the Remarks that “Oda does not disclose “generating a plurality of signals for use in the sensor in the frequency space, each of the plurality of signals being generated such that there are at least two different signals present on each of a plurality of first conductors” as claimed in claim 1”, and that “Oda does not disclose “generating a plurality of signals for use in the sensor in the frequency space, each of the plurality of signals being generated such that there are see Figs. 1 and 11-12; para[0075]; para[0150]-para[0155]; para[0158]-para[0160]; “In FIG. 11, the multi-frequency signal supply circuit 211 [(21 in Fig. 1)] simultaneously supplies signals of plural frequencies to the respective transmitting conductors 14 making up the sensor part 10”). In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Oda does not disclose a situation where there is more than one signal at the same time on, for example, a transmitting conductor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, it is noted that such features are disclosed by Oda, as shown above.

Regarding claim 4, the Applicant argues on page of the Remarks that “Oda does not disclose “Oda does not disclose “identifying a touch signal when a signal present on the at least one of the second conductors corresponds to at least one of the plurality of signals generated on the first conductors and a signal present on the at least one of the .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623